Title: To George Washington from Edmund Randolph, 25 June 1795
From: Randolph, Edmund
To: Washington, George


          
            June 25. 1795.
          
          E. Randolph has the honor of suggesting to the President, whether it may not be expedient to take the opinion of the gentlemen in writing on the following points: 1. Is not the resolution of the senate, respecting the treaty between the U.S. and

G. Britain, intended to be their final act; or do they expect, that the new article shall be submitted to them, before the treaty takes effect? 2. Does the constitution permit the President to ratify the treaty, without submitting the new article, after it shall be agreed to by the British King, to the advice and consent of the senate?
          Upon these points E.R. has satisfied himself. But he knows, that it is contemplated to embarrass the treaty, by objecting to the course, which may be observed in its ratification; and therefore is anxious, that the President be supported in his measures upon it, by the best advice, which is at hand.
          Mr Adet has proposed a conference with E.R. tomorrow morning. The hour proposed is 9 o’clock. Whatever has been lying in his breast, will no doubt then appear.
        